
	
		II
		112th CONGRESS
		1st Session
		S. 1719
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To clarify that schools and local educational agencies
		  participating in the school lunch program under the Richard B. Russell National
		  School Lunch Act are authorized to donate excess food to local food banks or
		  charitable organizations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the School Food Recovery
			 Act.
		2.Food Donation
			 ProgramSection 9 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is amended by
			 adding at the end the following:
			
				(l)Food Donation
				Program
					(1)In
				generalEach school and local
				educational agency participating in the school lunch program under this Act may
				donate any food not consumed under such program to eligible local food banks or
				charitable organizations.
					(2)Guidance
						(A)In
				generalNot later than 180 days after the date of the enactment
				of this subsection, the Secretary shall develop and publish guidance to schools
				and local educational agencies participating in the school lunch program under
				this Act to assist such schools and local educational agencies in donating food
				under this subsection.
						(B)UpdatesThe
				Secretary shall update such guidance as necessary.
						(3)LiabilityAny
				school or local educational agency making donations pursuant to this subsection
				shall be exempt from civil and criminal liability to the extent provided under
				the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791).
					(4)DefinitionIn
				this subsection, the term eligible local food banks or charitable
				organizations means any food bank or charitable organization which is
				exempt from tax under section 501(c)(3) of the Internal Revenue Code of 1986
				(26 U.S.C.
				501(c)(3)).
					.
		
